Schwartz, J., specially concurring: The limitation on the power of courts in cases of this character stems from the constitutional division of the powers of government into three departments— legislative, judicial and executive, as provided by Article 3 of the Illinois Constitution. That article further provides that no person or collection of persons, being one of these departments, shall exercise any power properly belonging to either of the others, except as may be otherwise provided for by the constitution. In City of Aurora v. Schoeberlein, 230 Ill. 496 (opinion by Mr. Justice Cartwright), the Supreme Court of this State held unconstitutional an act providing for full judicial review of proceedings such as are under consideration in the instant case. It held that the discharge of an officer was an executive act; that there is no title or property in a public office; that the removal of an officer is not an exercise of judicial power and hence not judicially reviewable. The court made a distinction between such acts and the exercise of judicial power which adjudicates upon and protects the rights and interests of individuals, such as cases involving workmen’s compensation or utility regulation, saying: “The cases in which appeals from non-judicial bodies to courts have been recognized have involved individual or property rights of which the court had jurisdiction under some other form of procedure, and belonged to classes of cases in which the court, acting judicially, could afford a remedy. This proceeding is not of that character.” The court held that the legislature could not confer judicial power upon a civil service commission and, of course, could not confer executive power upon the court. That decision has been reaffirmed at least three times by the Illinois Supreme Court. People v. City of Chicago, 234 Ill. 416; McQuade v. City of Joliet, 293 Ill. 515; Hopkins v. Ames, 344 Ill. 527. Numerous decisions of the Appellate Court in civil service cases also reiterate the same principle. Schlau v. City of Chicago, 170 Ill. App. 19; Johaaski v. City of Chicago, 274 Ill. App. 423; People ex rel. Fosse v. Allmann, 329 Ill. App. 296; Drury v. Hurley, 339 Ill. App. 33. The legislature, notwithstanding the decision in City of Aurora v. Schoeberlein, supra, again sought to involve the judiciary in the execution of civil service functions. In lieu of the section held unconstitutional, it passed an amendment to the Civil Service Act which provided that charges against an officer should be heard by a trial board consisting of the county judge, a judge of the circuit court, and a third person. The Supreme Court in McQuade v. City of Joliet, supra, held this amended Act unconstitutional, saying: “While the trial board which section 12 attempts to provide is not a court, the persons of whom it is constituted are of the judicial department and are prevented by article 3 of the constitution from the exercise of executive powers. The amendatory Act of 1913 is void.” In Hopkins v. Ames, supra, the court held that if the Commission acted upon evidence, the court had no right to review its findings, and then said the following: ‘ ‘ To allow a review of the evidence by the courts on investigations conducted by the civil service commission or under its direction would be the exercise of executive powers, which the separation of departments of the government precludes the courts from exercising. ’ ’ As late as 1951, this court in the case of Smith v. Civil Service Commission, 343 Ill. App. 267, cited and adhered to the principle thus stated in the case of Hopkins v. Ames, supra. The foregoing decisions have made it stare decisis that the constitutional limitation on the power of the judiciary does not permit it to review or weigh the evidence in cases of this character. We are aware that in Drezner v. Civil Service Commission, 398 Ill. 219, and the cases that follow it, the court did not consider or apply this principle. The distinction between appeals involving the Civil Service Commission and appeals from administrative bodies, such as the Industrial Commission or the Illinois Commerce Commission, does not appear to have been presented and is not discussed by the court. We do not believe that the court intended to overrule the sound and wholesome principle so firmly established by the cases we have cited. This does not mean that a court may not examine the evidence for any purpose. It may do so for the purpose of determining whether the trial was a farce, or the conclusions of the commission capricious, unreasonable and arbitrary. The ultimate purpose of this examination is the solution of the question — “Was he discharged for cause?” or was the proceeding a cloak for action motivated by political or other personal bias? Therefore, while I concur in the conclusions reached in the opinion of the court with respect to the facts in this case, I feel that we should adhere to the principle laid down in City of Aurora v. Schoeberlein, supra, and the later authorities.